THE COURT.
The appeal in this case is "from the decree settling final account and ordering distribution and the order granting the motion of the executors to strike out and dismiss the exceptions to the final account filed by the contestants."
The primary object of this appeal is to relitigate the questions decided in Bauer v. Bauer, 201 Cal. 267
[256 P. 820], and Estate of Bauer, 199 Cal. 98 [248 P. 507].
The question considered in said cited cases, to wit, the ownership of certain property omitted from the inventory and final account and claimed by appellants to be property belonging to said estate and again brought to our attention in Bauer v.Superior Court (S.F. No. 13357), ante, p. 193 [281 P. 61], this day decided, is sought to be revived. This cannot be done. *Page 200
[1] No serious question is raised as to any matter or item of accounting except the main question which is foreclosed byBauer v. Superior Court, supra. We have examined the account and feel satisfied that it was justly settled. Many items were examined, passed upon and allowed or disallowed as the justice of the situation seemed to warrant. The allowances made to the attorney and executors for extraordinary services performed, considering the many proceedings instituted and objections made during the course of administration in an effort to oust them and obstruct them in the settlement of the estate, do not appear to be unreasonable. Neither do we find any error committed in the matter of distribution.
The decree and orders are affirmed.